Citation Nr: 0819078	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral 
avascular necrosis in the hips, with total bilateral hip 
replacements, as due to exposure to ionizing radiation.

2.	Entitlement to service connection for breathing 
problems, as due to exposure to ionizing radiation.

3.	Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.	Entitlement to a compensable evaluation for residuals of 
removal of a basal cell carcinoma of the right ear, left 
check, and right forearm, as due to exposure to 
radiation.

5.	Entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 (2007). 

REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
December 1953.

The appellant, who is the veteran's spouse-payee, appealed a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in a January 1986 decision, the Board 
denied the veteran's claim for service connection for 
residuals of exposure to ionizing radiation, to include 
avascular necrosis of the hips.  Then, in a January 1989 
decision, the Board declined to reopen the veteran's claim 
for service connection for residuals of exposure to ionizing 
radiation.  

However, in 2003, VA determined that previous radiation dose 
estimates, including the estimate used in denying the 
veteran's claim, may have been underestimated due to errors 
in the methodology used to calculate the dose estimates.  Due 
to these errors in calculating the likely radiation dosages, 
the VA requested new dose estimates in multiple cases, 
including the veteran's case.  A new dose estimate was 
obtained in March 2005 and the veteran's claim for service 
connection was reviewed on a de novo basis in June 2005, see 
38 C.F.R. § 3.156(c) (2007), from which the appellant 
appealed.  Because, in our view, the newly-revised dose 
estimate is analogous to a correction made by the service 
department, as envisioned in 38 C.F.R. § 3.156(c), the Board 
will also review the veteran's latest appeal on a de novo 
basis, without regard to the previous final denials in this 
case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that, in April 2008, the appellant was 
scheduled to testify during a hearing before a Veterans Law 
Judge at the Board's main office in Washington, D.C. (a 
"Central Office" hearing).  However, in a March 31, 2008 
signed statement, her attorney requested that the hearing 
postponed and rescheduled for June 2008.  Then, the attorney 
said "I hereby also request that any hearing be done by 
videoconferencing thru the Winston-Salem VA Regional 
Office".  However, it appears that the appellant was 
rescheduled for another Central Office hearing in June 2008, 
rather than the requested hearing before a Veterans Law Judge 
conducted via videoconference.  It was subsequently clarified 
that a video-conference was desired.

Video-conference hearings are scheduled at the RO.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording an appellant an opportunity for a personal 
hearing, a remand is required for the scheduling of a video-
conference hearing at the RO.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a), (e) (2007).

Additionally, the Board notes that, in a February 9, 2007 
rating decision, the RO in Jackson, Mississippi, granted 
service connection and a noncompensable disability evaluation 
for bilateral hearing loss, and denied entitlement to service 
connection for breathing problems, a compensable evaluation 
for residuals of removal of a basal cell carcinoma of the 
right ear, left check, and right forearm, due to radiation 
exposure, and a 10 percent evaluation based upon multiple, 
noncompensable service-connected disabilities.  Subsequently, 
in February 2007, the veteran's claims files were transferred 
to the VA RO in Winston-Salem.  

In a March 2007 signed statement, the appellant requested to 
file a notice of disagreement to the "V.A. letter dated 
Feb.9, 2007" and also for the claim regarding service 
connection for avascular necrosis.  In a June 2007 letter, 
the RO acknowledged receipt of her notice of disagreement 
(NOD) and, in an October 2007 letter, requested that she 
clarify the condition(s) with which she disagreed.  Copies of 
these letters were sent to the appellant's service 
representative then of record.  Neither she nor the 
organization responded to the letters.  

In the interest of fairness and due process, the Board 
construes the appellant's March 2007 statement as a timely 
notice of disagreement (NOD) as to the issues of entitlement 
to service connection for breathing problems, an initial 
compensable rating for bilateral hearing loss, a compensable 
rating for residuals of removal of a basal cell carcinoma 
from the right ear, left cheek, and right forearm, due to 
radiation exposure, and entitlement to a 10 percent 
evaluation based upon multiple, noncompensable disabilities.  
Accordingly, the Board is required to remand these issues to 
the RO/AMC for issuance of a statement of the case (SOC). See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

Accordingly, this case is REMANDED for the following action:

1.	The RO/AMC should issue a SOC regarding the 
issues of entitlement to service connection for 
breathing problems, an initial compensable 
evaluation for bilateral hearing loss, a 
compensable evaluation for residuals of removal 
of a basal cell carcinoma from the right ear, 
left check, and right forearm due to radiation 
exposure, and a 10 percent evaluation based upon 
multiple, noncompensable, service-connected 
disabilities.  Then, if, and only if, the 
appellant completes the veteran's appeal by 
filing a timely substantive appeal as to these 
issues, should the claims be returned to the 
Board.  If appealed, they may also be subject of 
hearing testimony as directed in the paragraph 
below.    

2.	The RO should take appropriate steps in order to 
schedule the appellant for a hearing with a 
Veterans Law Judge, conducted via video-
conference, at the RO in Winston-Salem, North 
Carolina, in accordance with her current 
attorney's request.  Appropriate notification of 
the hearing should be given to the appellant and 
her attorney, and such notification should be 
documented and associated with the claims 
folders.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



